DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6 and 9-10 in the reply filed on 11/9/21 is acknowledged.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as obvious over Allen (US 2015/0322710 A1).
Allen teaches a decorative sheet comprising a base material (e.g., door skin), and panel portions which would have suggested or otherwise rendered obvious to one of ordinary skill in the art concave portions (i.e., the panel portions themselves, or the borders surrounding the panels portions that may have a variety of shapes); which is provided on a front face of the base material and whose depth direction coincides with a thickness direction of the base material (abstract, para 28; fig 1).
Allen further teaches the door panel comprises a wood grain pattern over its entire surface, and the wood gran pattern comprises two different concavo-convex patterns in two different regions (e.g. tonal portions (16) and ticks (14) (i.e., a first concavo-convex pattern in a first region, and a second concavo-convex pattern which is different from the first concavo-convex pattern) (para 3-36; figs 3-4). 
With regard to the concave portions such as the panels or borders surrounding the panels, one of ordinary skill in the art at the time of invention would have adjusted the shape of the panels and the borders surround the panels (i.e., first surfaces, second surfaces, wall surfaces, and bottom surfaces) based upon aesthetic preference.
Therefore, the door panel of Allen rendered obvious to one of ordinary skill in the art at the time of invention a concave portion includes, a first concavo-convex pattern in a first region of an inner surface of the concave portion, and a second concavo-convex pattern which is different from the first concavo-convex pattern in a second region of the inner surface which is different from the first region;  wherein the inner surface includes a plurality of surfaces, wherein the first concavo-convex pattern is provided in the first 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783